ACCEPTED
                                                                                        03-14-00718-CV
                                                                                               4682549
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/27/2015 8:35:57 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


              No. 03-14-00718-CV
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                         IN THE THIRD COURT OF APPEALS          3/27/2015 8:35:57 PM
                                 AUSTIN, TEXAS                    JEFFREY D. KYLE
                                                                        Clerk


Citizens against the Landfill in Hempstead; Michael McCall, Wayne Knox; and the
                                 City of Hempstead,
                                              Appellants,
                                         v.
     Texas Commission on Environmental Quality and Pintail Landfill, LLC.,
                                              Appellees.


                 NOTICE OF APPEARANCE OF COUNSEL


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6, the undersigned counsel

hereby files this Notice of Appearance as counsel on behalf of Appellee Pintail

Landfill, LLC:

                   Michael S. Truesdale
                   State Bar No. 00791825
                   LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                   801 West Avenue, Suite 201
                   Austin, TX 78701
                   512-482-8671
                   866-847-8719 (fax)
                   mike@truesdalelaw.com

Brent W. Ryan, lead counsel in the trial court, will remain as lead counsel on appeal.
      Respectfully submitted,

      /s/ Brent W. Ryan
      Brent W. Ryan
      State Bar No. 17469475
      MCELROY, SULLIVAN, MILLER, WEBER & OLMSTEAD, L.L.P.
      P.O. Box 12127
      Austin, TX 78711
      512-327-8111
      512-327-6566 (fax)
      bryan@msmtx.com
      Attorney for Appellee Pintail Landfill, LLC

                         CERTIFICATE OF SERVICE

       On March 27, 2015, the undersigned certifies that he served a copy of this
Brief of Appellants on the following in the manner listed below, in compliance
with Texas Rules of Appellate Procedure 9, via electronic service:

V. Blaire Peña                             Monica M. Jacobs
Terry L. Scarborough                       Diana L. Nichols
Michael L. Woodward                        Shana L. Horton
Hance Scarborough, LLP                     Kelly Hart & Hallman LLP
400 West 15th Street, Suite 9500           301 Congress Avenue, Suite 2000
Austin, TX 78701                           Austin, Texas 78701
Attorneys for Citizens Against the         Attorneys for City of Hempstead
Landfill in Hempstead

Ken Paxton, Attorney General of Texas
Charles E. Roy, First Assistant Attorney General
James E. Davis, Deputy Attorney General for Civil Litigation
Jon Nierman, Chief Environmental Protection Division
Nancy Olinger, Assistant Attorney General
Cynthia Woelk, Assistant Attorney General
Daniel C.Wiseman, Assistant Attorney General
P.O. Box 12548, Capitol Station (MC-066)
Austin, TX 78711-2548
Attorneys for the Texas Commission on Environmental Quality

                                             /s/ Brent W. Ryan
                                             Brent W. Ryan